DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 07/11/2022. Claims 21-40 are presented for examination and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,942,807. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 10,942,807, as follows:
Present application
U.S. Patent No. 10,942,807
21. A system comprising: a first storage system; a second storage system; a first backend; and a second backend, wherein: the first backend and the second backend are operable to reach consensus that the first backend is an active controller, if a data access is directed to the second backend, the second backend redirects the data access to the first backend, and the first backend is operable to build a failure resilient stripe comprising a first set of blocks located in the first storage system and a second set of blocks located in the second storage system.  

22.  The system of claim 21, wherein the first storage system comprises a plurality of solid-state drives.  
23. The system of claim 21, wherein the first storage system comprises one or more servers.  

24. The system of claim 21, wherein the first storage system comprises a rack and a network switch.  

25.  The system of claim 21, wherein if the first storage system and the second storage system lose communication with each other, a third storage system is operable to determine which of the first storage system and the second storage system will continue running the system by rebuilding data.  

26.  The system of claim 21, wherein neither the first storage system nor the second storage system will rebuild the failure resilient stripe unless a permission is granted by a third storage system.  

27. The system of claim 21, wherein the first backend comprises a bucket that initially builds the failure resilient stripe.  

28. The system of claim 21, wherein the first backend comprises a bucket that is a leader of the failure resilient stripe.  
29. The system of claim 21, wherein the second backend comprises a bucket that becomes a leader of the failure resilient stripe if the first storage system fails, wherein the second storage system comprises the second backend.  

30.  The system of claim 21, wherein the first storage system comprise an availability group.  

31. A method comprising: reaching consensus, between a first backend and a second backend, that the first backend is an active controller; if a data access is directed to the second backend, redirecting the data access to the first backend; and using the first backend to build a failure resilient stripe comprising a first set of blocks located in a first storage system and a second set of blocks located in a second storage system.  
32. The method of claim 31, wherein the first storage system comprises a plurality of storage devices.  

33. The method of claim 31, wherein the first storage system comprises one or more servers.  

34. The method of claim 31, wherein the first storage system comprises a rack and a network switch.  

35. The method of claim 31, wherein the method comprises determining which of the first storage system and the second storage system will rebuild the failure resilient stripe if the first storage system and the second storage system lose communication with each other.  

36. The method of claim 31, wherein neither the first storage system nor the second storage system will rebuild the failure resilient stripe unless a permission is granted by a third storage system.  

37.  The method of claim 31, wherein the method comprises building the failure resilient stripe via a bucket in the first backend.  

38. The method of claim 31, wherein a bucket of the first backend is a leader of the failure resilient stripe.  

39. The method of claim 31, wherein the method comprises promoting a bucket of the second backend to become a leader of the failure resilient stripe if the first storage system fails, wherein the second storage system comprises the second backend.  

40.  The method of claim 31, wherein the first storage system comprise an availability group.

1. A system comprising: a first failure domain comprising a first backend and a first storage device; and a second failure domain comprising a second backend and a second storage device, wherein: the first backend and the second backend reach consensus that the first backend is an active controller, the first backend is operable to build a failure resilient stripe comprising a plurality of blocks, two or more blocks of the plurality of blocks comprise error correction information, two or more blocks of the plurality of blocks are located in the first storage device, two or more blocks of the plurality of blocks are located in the second storage device, if a data access is directed to the second backend, the second backend redirects the data access to the first backend, upon a failure of the first failure domain, the two or more blocks of the plurality of blocks in the first storage device are regenerated according to the two or more blocks of the plurality of blocks in the second storage device, and upon a failure of the second failure domain, the two or more blocks of the plurality of blocks in the second storage device are regenerated according to the two or more blocks of the plurality of blocks in the first storage device.
2. The system of claim 1, wherein the first failure domain comprises a plurality of solid-state drives.
3. The system of claim 1, wherein the first failure domain comprises one or more servers.
4. The system of claim 1, wherein the first failure domain comprises a rack and a network switch.
5. The system of claim 1, wherein if the first failure domain and the second failure domain lose communication with each other, a third failure domain is operable to determine which of the first failure domain and the second failure domain will continue running the system by rebuilding data.
6. The system of claim 1, wherein neither the first failure domain nor the second failure domain will rebuild the failure resilient stripe unless permission is granted by a third failure domain.
7. The system of claim 1, wherein the first backend comprises a bucket that initially builds the failure resilient stripe.
8. The system of claim 1, wherein the first backend comprises a bucket that is a leader of the failure resilient stripe.
9. The system of claim 1, wherein the second backend comprises a bucket that becomes a leader of the failure resilient stripe if the first failure domain fails.
10. The system of claim 1, wherein the first failure domain comprise an availability group.
11. A method comprising: receiving a plurality of data pieces by a first failure domain; generating a plurality of error correction pieces according to the plurality of data pieces; building a failure resilient stripe comprising a plurality of blocks using a first backend of the first failure domain, wherein each block of the plurality of blocks comprises one data piece of the plurality of data pieces or one error correction piece of the plurality of error correction pieces; placing a first two or more blocks of the plurality of blocks in the first failure domain; placing a second two or more blocks of the plurality of blocks in a second failure domain; the first backend and a second backend of the second failure domain reach consensus that the first backend is an active controller; if a data access is directed to the second backend, the second backend redirects the data access to the first backend; if the first failure domain fails, regenerating the first two or more blocks in the first failure domain according to the second two or more blocks in the second failure domain; and if the second failure domain fails, regenerating the second two or more blocks in the second failure domain according to the first two or more blocks in the first failure domain.
12. The method of claim 11, wherein the first failure domain comprises a plurality of storage devices.
13. The method of claim 11, wherein the first failure domain comprises one or more servers.
14. The method of claim 11, wherein the first failure domain comprises a rack and a network switch.
15. The method of claim 11, wherein the method comprises determining which of the first failure domain and the second failure domain will rebuild the failure resilient stripe if the first failure domain and the second failure domain lose communication with each other.
16. The method of claim 11, wherein neither the first failure domain nor the second failure domain will rebuild the failure resilient stripe unless permission is granted by a third failure domain.
17. The method of claim 11, wherein the failure resilient stripe is built by a bucket in the first backend.
18. The method of claim 11, wherein a bucket of the first backend is a leader of the failure resilient stripe.
19. The method of claim 11, wherein the method comprises promoting a bucket of the second backend of the second failure domain to become a leader of the failure resilient stripe if the first failure domain fails.
20. The method of claim 11, wherein the first failure domain comprise an availability group.



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,422,893. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention of U.S. Patent No. 11,422,893, as follows:
Present application
US11,422,893
21. A system comprising: a first storage system; a second storage system; a first backend; and a second backend, wherein: the first backend and the second backend are operable to reach consensus that the first backend is an active controller, if a data access is directed to the second backend, the second backend redirects the data access to the first backend, and the first backend is operable to build a failure resilient stripe comprising a first set of blocks located in the first storage system and a second set of blocks located in the second storage system.  

22.  The system of claim 21, wherein the first storage system comprises a plurality of solid-state drives.  
23. The system of claim 21, wherein the first storage system comprises one or more servers.  

24. The system of claim 21, wherein the first storage system comprises a rack and a network switch.  

25.  The system of claim 21, wherein if the first storage system and the second storage system lose communication with each other, a third storage system is operable to determine which of the first storage system and the second storage system will continue running the system by rebuilding data.  

26.  The system of claim 21, wherein neither the first storage system nor the second storage system will rebuild the failure resilient stripe unless a permission is granted by a third storage system.  

27. The system of claim 21, wherein the first backend comprises a bucket that initially builds the failure resilient stripe.  

28. The system of claim 21, wherein the first backend comprises a bucket that is a leader of the failure resilient stripe.  
29. The system of claim 21, wherein the second backend comprises a bucket that becomes a leader of the failure resilient stripe if the first storage system fails, wherein the second storage system comprises the second backend.  

30.  The system of claim 21, wherein the first storage system comprise an availability group.  

31. A method comprising: reaching consensus, between a first backend and a second backend, that the first backend is an active controller; if a data access is directed to the second backend, redirecting the data access to the first backend; and using the first backend to build a failure resilient stripe comprising a first set of blocks located in a first storage system and a second set of blocks located in a second storage system.  
32. The method of claim 31, wherein the first storage system comprises a plurality of storage devices.  

33. The method of claim 31, wherein the first storage system comprises one or more servers.  

34. The method of claim 31, wherein the first storage system comprises a rack and a network switch.  

35. The method of claim 31, wherein the method comprises determining which of the first storage system and the second storage system will rebuild the failure resilient stripe if the first storage system and the second storage system lose communication with each other.  

36. The method of claim 31, wherein neither the first storage system nor the second storage system will rebuild the failure resilient stripe unless a permission is granted by a third storage system.  

37.  The method of claim 31, wherein the method comprises building the failure resilient stripe via a bucket in the first backend.  

38. The method of claim 31, wherein a bucket of the first backend is a leader of the failure resilient stripe.  

39. The method of claim 31, wherein the method comprises promoting a bucket of the second backend to become a leader of the failure resilient stripe if the first storage system fails, wherein the second storage system comprises the second backend.  

40.  The method of claim 31, wherein the first storage system comprise an availability group.

1. A system comprising: a first storage device; a second storage device; a first backend; a second backend; a first failure domain; and a second failure domain, wherein: the first backend and the second backend reach consensus that the first backend is an active controller, if a data access is directed to the second backend, the second backend redirects the data access to the first backend, the first backend is operable to build a failure resilient stripe comprising a first set of blocks located in the first storage device and a second set of blocks located in the second storage device, upon a failure of the first failure domain, the first set of blocks is regenerated according to the second set of blocks, and upon a failure of the second failure domain, the second set of blocks is regenerated according to the first set of blocks.
2. The system of claim 1, wherein the first failure domain comprises a plurality of solid-state drives.
3. The system of claim 1, wherein the first failure domain comprises one or more servers.
4. The system of claim 1, wherein the first failure domain comprises a rack and a network switch.
5. The system of claim 1, wherein if the first failure domain and the second failure domain lose communication with each other, a third failure domain is operable to determine which of the first failure domain and the second failure domain will continue running the system by rebuilding data.
6. The system of claim 1, wherein neither the first failure domain nor the second failure domain will rebuild the failure resilient stripe unless a permission is granted by a third failure domain.
7. The system of claim 1, wherein the first backend comprises a bucket that initially builds the failure resilient stripe.
8. The system of claim 1, wherein the first backend comprises a bucket that is a leader of the failure resilient stripe.
9. The system of claim 1, wherein the second backend comprises a bucket that becomes a leader of the failure resilient stripe if the first failure domain fails, wherein the second failure domain comprises the second backend.
10. The system of claim 1, wherein the first failure domain comprise an availability group.
11. A method comprising: reaching consensus, between a first backend and a second backend, that the first backend is an active controller; if a data access is directed to the second backend, redirecting the data access to the first backend; using the first backend to build a failure resilient stripe comprising a first set of blocks located in a first storage device and a second set of blocks located in a second storage device; upon a failure of a first failure domain, regenerating the first set of blocks according to the second set of blocks; and upon a failure of a second failure domain, regenerating the second set of blocks according to the first set of blocks.
12. The method of claim 11, wherein the first failure domain comprises a plurality of storage devices.
13. The method of claim 11, wherein the first failure domain comprises one or more servers.
14. The method of claim 11, wherein the first failure domain comprises a rack and a network switch.
15. The method of claim 11, wherein the method comprises determining which of the first failure domain and the second failure domain will rebuild the failure resilient stripe if the first failure domain and the second failure domain lose communication with each other.
16. The method of claim 11, wherein neither the first failure domain nor the second failure domain will rebuild the failure resilient stripe unless a permission is granted by a third failure domain.
17. The method of claim 11, wherein the method comprises building the failure resilient stripe via a bucket in the first backend.
18. The method of claim 11, wherein a bucket of the first backend is a leader of the failure resilient stripe.
19. The method of claim 11, wherein the method comprises promoting a bucket of the second backend to become a leader of the failure resilient stripe if the first failure domain fails, wherein the second failure domain comprises the second backend.
20. The method of claim 11, wherein the first failure domain comprise an availability group.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        11/4/2022